Citation Nr: 1815326	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-24 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back condition other than chronic lumbosacral strain.

2.  Entitlement to service connection for a left leg condition.

3.  Entitlement to service connection for a right leg condition.

4.  Entitlement to service connection for a right wrist condition.

5.  Entitlement to service connection for a stomach condition.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to October 1976, with additional service in the Army National Guard of Louisiana.

These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board observes that the Veteran submitted a timely notice of disagreement as to a May 2016 rating decision's denial of entitlement to specially adapted housing and special home adaptation and that the RO has not yet issued a statement of the case as to those issues.  However, a review of the record reveals that the RO acknowledged the notice of disagreement in a letter dated in February 2017 and appears to be undertaking further development as to the issues.  Therefore, the Board finds that it would be premature to accept jurisdiction of the issues discussed in the notice of disagreement simply to remand them for a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), at this time.

In December 2015, the RO issued a rating decision denying entitlement to helpless child status for two of the Veteran's children.  Later that same month, the Veteran submitted additional evidence and requested that the RO reconsider the issue.  See VA Form 21-4138, Statement in Support of Claim, received in December 2015.  The record does not show that the RO has taken action in response to the Veteran's request for reconsideration.  Therefore, the matter is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for a low back condition other than chronic lumbosacral strain; entitlement to service connection for a left leg condition; entitlement to service connection for a right leg condition; entitlement to service connection for a right wrist condition; entitlement to service connection for a stomach condition other than chronic constipation; entitlement to service connection for bilateral hearing loss; and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The probative evidence of record indicates that it is at least as likely as not that the Veteran's chronic constipation had its onset during one of his periods of active duty for training (ACDUTRA).


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic constipation have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for chronic constipation.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted when the individual concerned was disabled or died from a disease or injury that was incurred or aggravated in the line of duty during a period of ACDUTRA. 38 U.S.C. § 101(24); 38 C.F.R. § 3.6.  The term "in the line of duty" means "an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct."  38 C.F.R. § 3.1(m).

Analysis

The Veteran seeks entitlement to service connection for a stomach condition.  At the August 2017 Board hearing, he testified that he had gas and other digestive symptoms during service that have continued through the present.

His service treatment records reflect that he denied current or history of stomach trouble and frequent indigestion on a May 1985 report of medical history for enlistment.  A May 23, 1986 note indicates that the Veteran reported abdominal pain and constipation since that morning; he was assessed with severe constipation.  He reported stomach pains for the past year in June 1987.  He again reported abdominal pain in June 1988.  A June 1989 report of periodic medical examination reflects that all evaluations were considered normal except the abdomen and viscera evaluation, which was considered abnormal due to tender left lower abdomen.  Accordingly, the service treatment records show complaints of abdominal symptoms and treatment for constipation beginning in May 1986 and continuing through at least June 1989.

The Veteran's service treatment records include a NGB Form 23, Army National Guard Retirement Credits Record, reflecting that he had Active Duty Training from May 17, 1986, to May 31, 1986.  Accordingly, the evidence shows that the Veteran's treatment for severe constipation on May 23, 1986, occurred during a period of ACDUTRA.

The Veteran was provided VA stomach conditions and intestinal conditions examinations in June 2014.  The examiner interviewed the Veteran and reviewed the record.  She determined that the Veteran does not have a current diagnosis of a stomach or duodenal condition, but does have a current diagnosis of constipation.  She opined that it is at least as likely as not that the Veteran's constipation was incurred in service, noting that the service treatment records document complaints of constipation during a period of active service, and that constipation is often chronic in nature.  The Board affords weigh to examiner's opinion because it was based on a review of the relevant records and on the examiner's knowledge and expertise as a medical professional.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  There is no evidence of record that weighs against the probative value of the June 2014 VA examiner's opinion in this regard.

In summary, the evidence of record shows that the Veteran first complained of constipation on May 23, 1986, which was during one of his periods of ACDUTRA.  His service treatment records show further complaints of abdominal symptoms, to include during a June 1989 medical examination.  The June 2014 VA examiner diagnosed the Veteran with constipation and opined that the condition is chronic in nature and had its onset during the Veteran's active service.  Accordingly, the probative evidence of record indicates that it is at least as likely as not that the Veteran's chronic constipation had its onset during one of his periods of ACDUTRA.  In view of the foregoing, the Board concludes that entitlement to service connection for chronic constipation must be granted.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for chronic constipation is granted.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

At the August 2017 Board hearing, the Veteran testified that he has received treatment for the conditions at issue on appeal since July 7, 2014, the date of the most recent VA medical evidence of record.  The case must therefore be remanded so that the updated VA treatment records may be obtained and associated with the record.  See 38 U.S.C. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992).

In regard to the claims for entitlement to service connection for left leg and right leg disabilities, the Veteran testified at the August 2017 Board hearing that he has pain that runs down his legs.  He also has muscle cramps in his legs.  He stated that these problems began when he stepped in a hole while on active service and that they have persisted since that time.  The medical evidence of record shows that the Veteran has been diagnosed with right knee chondromalacia and with radiculopathy of the bilateral legs.  The record also indicates that the radiculopathy may be due to or aggravated by the Veteran's service-connected chronic lumbosacral strain or may be due to nonservice-connected degenerative disc disease of the lumbosacral spine.  The Veteran's service treatment records show that the Veteran complained of calf and knee pain on June 25, 1985, which was during one of his periods of ACDUTRA, and was assessed with ligamentous instability.  In December 1991, he also complained of knee pain since slipping and falling on November 19, 1991, which was not during one of his periods of ACDUTRA.  In view of the foregoing, the Board finds that the criteria for provision of a VA examination as to the Veteran's claimed disabilities of the bilateral legs have been met, and that the issues must be remanded so that such an examination may be provided.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In regard to the claims for entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran testified at the August 2017 Board hearing that he has difficulty hearing and that he believes that this difficulty is due to in-service exposure to noise from firearms and trucks.  The Veteran's service treatment records confirm that he served as a vehicle mechanic and that his duties included driving trucks.  In addition, his NGB Form 22 for his service in the Army National Guard from May 1985 to July 1992 indicates that he received the Marksman Badge for M16s and the Sharpshooter Badge for hand grenades.  Therefore, his reports of exposure to noise from firearms and trucks are consistent with circumstances of his service.  As such, the Board finds that the criteria for provision of a VA examination as to the Veteran's claimed bilateral hearing loss and tinnitus have been met, and that the issues must be remanded so that such an examination may be provided.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include those dating from July 7, 2014, through the present, and associate them with the record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed disability of the left leg and/or right leg.  Provide a copy of this remand and the record to the examiner for review.  Any tests and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) Provide a diagnosis for any disability of the left leg and/or right leg demonstrated during or in proximity to the Veteran's claim for service connection, even if currently resolved.  If the examiner determines that diagnoses of radiculopathy of the bilateral legs and/or right knee chondromalacia are not warranted, then he or she must reconcile that conclusion with the diagnoses for those conditions found in the medical evidence of record.

b) For each diagnosed condition, provide an opinion as to whether it is it at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's active service or is otherwise etiologically related to his active service.

c) If radiculopathy of either leg is diagnosed, provide an opinion as to whether it is it at least as likely as not that the diagnosed radiculopathy is proximately due to or the result of the Veteran's service-connected chronic lumbosacral strain.  If the diagnosed radiculopathy is more likely than not proximately due to or the result of the Veteran's nonservice-connected degenerative disc disease of the lumbosacral spine, then the examiner should so state.

d) If not, provide an opinion as to whether it is at least as likely as not that the diagnosed radiculopathy is aggravated by the Veteran's service-connected chronic lumbosacral strain.  If the diagnosed radiculopathy is more likely than not aggravated by the Veteran's nonservice-connected degenerative disc disease of the lumbosacral spine, then the examiner should so state.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the service treatment records showing that the Veteran complained of calf and knee pain on June 25, 1985, which was during one of his periods of active duty for training (ACDUTRA), and was assessed with ligamentous instability, and that in December 1991 he complained of knee pain since slipping and falling on November 19, 1991, which was not during one of his periods of ACDUTRA.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss and tinnitus.  Provide a copy of this remand and the record to the examiner for review.  The examiner must specify in the report that the record was reviewed.  Any tests and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) If a current hearing loss disability, as defined in 38 C.F.R. § 3.385 (2017), is found on examination, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the hearing loss had its onset during the Veteran's active service or is otherwise etiologically related to his active service, to include in-service exposure to noise from firearms and trucks.

b) Provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus had its onset during his active service or is otherwise etiologically related to his active service, to include in-service exposure to noise from firearms and trucks.

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A complete rationale should be provided for all opinions given.  In providing the above requested opinions, the examiner should accept as credible the Veteran's reports of in-service exposure to noise from firearms and trucks.

4.  Conduct any further development deemed necessary in view of the expanded record, to include providing any further required VA examinations.

5.  After completion of the above, review the expanded record, including the evidence entered since the most recent adjudications of the issues remaining on appeal, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


